 

EXHIBIT 10.2

 

SPARTANNASH COMPANY

 

AMENDED AND RESTATED EXECUTIVE CASH INCENTIVE PLAN OF 2015

 

Section 1

Establishment and Purposes of Plan

 

1.1.Establishment of Plan. SpartanNash Company, a Michigan corporation, hereby
establishes the EXECUTIVE CASH INCENTIVE PLAN OF 2015 (the “Plan”) for senior
executive officers of the Company and its Subsidiaries. The Plan permits the
award of incentive compensation in the form of performance-based incentive
awards payable in cash.  The former name of the Plan is the “Spartan Stores,
Inc. Executive Cash Incentive Plan of 2010.”  

 

1.2.Purposes of Plan. The purposes of the Plan are to motivate Participants to
achieve the Company’s financial and business objectives; to allow Participants
to share appropriately in the financial success of the Company; to provide a
highly competitive incentive compensation opportunity; to create a linkage
between Participant contribution and the Company’s financial and business
objectives; and to assist in the attraction, retention and motivation of senior
executive officers of the Company and its Subsidiaries. The Plan is further
intended to provide flexibility to the Company in structuring incentive
compensation to best promote the foregoing objectives. Within that context, the
Plan is intended to provide performance-based compensation under Section 162(m)
of the Code and shall be interpreted and administered to achieve that purpose.

 

1.3.Plan Document. This instrument, as amended from time to time, constitutes
the governing document of the Plan.

 

1.4.Effective Date. The Plan is initially effective as of the date of the first
meeting of shareholders held in 2015 (the “Effective Date”).

 

1.5.Incentive Compensation Plan. The Plan is an incentive compensation program
for Participants. Because the Plan does not provide welfare benefits and does
not provide for the deferral of compensation until termination of employment, it
is established with the intent and understanding that it is not an employee
benefit plan within the meaning of the federal Employee Retirement Income
Security Act of 1974, as amended.

 

 

 

Definitions

 

The following terms shall have the definitions stated, unless the context
plainly requires a different meaning. Other defined terms shall have the
meanings ascribed to them herein.

 

2.1.“Annual Base Salary” means a Participant’s annual salary rate in effect at
the end of a Performance Period without regard to incentive compensation or
bonuses or awards

1

 

--------------------------------------------------------------------------------

 

under this Plan or other benefits or incentive compensation plans maintained or
provided by the Company.

 

2.2. “Affiliate” means any organization controlling, controlled by or under
common control with the Company.

 

2.3. “Beneficiary” means the individual, trust or other entity designated by the
Participant to receive any amount payable with respect to the Participant under
the Plan after the Participant’s death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Committee in a form approved
by the Committee. A Participant’s will or other estate planning document is not
effective for this purpose. If a designation has not been completed properly and
filed with the Committee or is ineffective for any other reason, the Beneficiary
shall be the Participant’s Surviving Spouse. If there is no effective
designation and the Participant does not have a Surviving Spouse, the remaining
benefits under this Plan, if any, shall be paid to the Participant’s estate.

 

2.4.“Board” means the Board of Directors of the Company.

 

2.5.“Business Unit” means any Subsidiary, department, division, profit center or
other operational unit of the Company or any Subsidiary as to which the
Committee shall establish a Target Bonus under the Plan applicable in a
Performance Period.

 

2.6.“Change in Control” means:

 

(a)    The acquisition by any individual, entity, or group (a "Person"),
including any "person" within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 20% or more of either (i) the then outstanding shares of Common Stock (the
"Outstanding Common Stock") or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of Directors (the "Outstanding Voting Securities"); provided, however, that the
following acquisitions shall not constitute a change in control: (A) any
acquisition by the Company, (B) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (C) any acquisition by any corporation pursuant to a
reorganization, merger, or consolidation involving the Company, if, immediately
after such reorganization, merger, or consolidation, each of the conditions
described in (i), (ii), and (iii) of subsection (c) shall be satisfied, or (D)
with respect to a Participant, any acquisition by the Participant or any group
of persons including the Participant; and provided further that, for purposes of
(A), if any person (other than the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of 20% or more of
the Outstanding Common Stock or 20% or more of the Outstanding Voting Securities
by reason of an acquisition by the Company and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Common Stock or any additional Outstanding Voting Securities,
such additional beneficial ownership shall constitute a change in control;

 



2

 

--------------------------------------------------------------------------------

 

(b)     Directors who, as of February 25, 2015, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of
such Board; provided, however, that any Director who becomes a Director
subsequent to February 25, 2015 whose election, or nomination for election by
the Company's shareholders, was approved by the vote of at least two-thirds of
the Directors then comprising the Incumbent Board (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for Director, without objection to such nomination) shall be deemed
to have been a member of the Incumbent Board; and provided further, that no
individual who was initially elected as a Director as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board, shall be deemed to have been a member of the Incumbent Board;

 

(c)     The effective time and consummation of a reorganization, merger, or
consolidation appointed by the shareholders of the Company unless, in any such
case, immediately after such reorganization, merger, or consolidation, (i) more
than 50% of the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger, or consolidation and more than 50%
of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of Directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Common Stock and the Outstanding Voting Securities immediately prior
to such reorganization, merger, or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the Outstanding Common Stock and
the Outstanding Voting Securities, as the case may be, (ii) no person (other
than: (A) the Company, any employee benefit plan (or related trust) sponsored or
maintained by the Company or the corporation resulting from such reorganization,
merger, or consolidation (or any corporation controlled by the Company), or (B)
any Person which beneficially owned, immediately prior to such reorganization,
merger, or consolidation, directly or indirectly, 20% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of such corporation or 20% or more of the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such reorganization, merger, or consolidation; or

 

(d)     The effective time and consummation of (i) a plan of complete
liquidation or dissolution of the Company, as approved by the shareholders of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company as approved by the shareholders of the Company other
than to a corporation with respect to which, immediately after such sale or
other disposition, (A) more than 50% of the then outstanding shares of common
stock thereof and more than 50% of the combined voting power of the then
outstanding securities thereof entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the

3

 

--------------------------------------------------------------------------------

 

beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such sale or other
disposition and in substantially the same proportions relative to each other as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (B) no person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company), or any person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Common Stock or the Outstanding Voting Securities as
the case may be) beneficially owns, directly or indirectly, 20% or more of the
then outstanding shares of common stock thereof or 20% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors and (C) at least a majority of the
members of the board of directors thereof were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition.

 

2.7.“Code” means the Internal Revenue Code of 1986, as amended.

 

2.8.“Committee” means the Compensation Committee of the Board or such other
committee as the Board designates to administer this Plan. The Committee shall
consist of at least two persons, all of whom shall be “non-employee directors”
as defined in Rule 16b-3 under the Securities Exchange Act of 1934, as amended,
and “outside directors” as defined in the regulations issued under
Section 162(m) of the Code.

 

2.9. “Common Stock” means the Company’s common stock, no par value.

 

2.10. “Company” means SpartanNash Company, a Michigan corporation, and its
successors and assigns.

 

2.11.“Fiscal Year” means the financial reporting and taxable year of the Company
as the Company may adopt from time to time.

 

2.12.“Incentive Bonus” means a bonus awarded and paid in cash to a Participant
for services to the Company or any Business Unit during a Performance Period
that is based upon achievement of pre-established performance objectives by the
Company or a Business Unit.

 

2.13. “Participant” means a senior executive officer of the Company or any
Subsidiary designated by the Committee to participate in this Plan for a
Performance Period.

 

2.14. “Performance” means the level of achievement by the Company or its
Business Units of the performance goals established by the Committee pursuant to
Section 5.

 

2.15. “Performance Period” means the period of time during which the performance
objectives must be achieved by the Company or a Business Unit to determine the
payout of an Incentive Bonus, if any.

 



4

 

--------------------------------------------------------------------------------

 

2.16. “Retirement” means termination of employment as a result of retirement on
or after the earlier of the date the Participant reaches (a) age 65; or (b) age
55, but only if such Participant has completed at least ten years of service
since the later of the Participant’s date of hire or, if the Participant became
an associate of the Company in connection with a merger or acquisition, the date
of the effective time of such merger or acquisition.

 

2.17. “Subsidiary” means any corporation or other entity of which fifty percent
(50%) or more of the outstanding voting stock or voting ownership interest is
directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.

 

2.18. “Surviving Spouse” means the husband or wife of the Participant at the
time of the Participant’s death who survives the Participant. If the Participant
and the spouse die under circumstances that make the order of their deaths
uncertain, it shall be presumed for purposes of this Plan that the Participant
survived the spouse.

 

2.19. “Target Bonus” means the bonus goal established by the Committee for each
Participant under Section 5.1(a).

 

2.20.“Total Disability” means the condition of a Participant who is and remains
eligible for total and permanent disability benefits under § 223 of the Social
Security Act, as amended.

 

SECTION 3

ADMINISTRATION OF PLAN

 

3.1 Plan Administration.

 

(a) Power and Authority. The Plan shall be administered by the Committee. Except
as limited in the Plan, the Committee shall have full power and authority to
interpret the provisions of the Plan and shall have full power and authority to
supervise the administration of the Plan. Action may be taken by a written
instrument signed by a majority of the members of the Committee and any action
so taken shall be as effective as if it had been taken at a meeting. All
determinations, interpretations and selections made by the Committee regarding
the Plan shall be final and conclusive on all parties. To the extent it deems
necessary or appropriate, the Committee may adopt rules, policies and forms for
the administration, interpretation and implementation of the Plan.

 

(b) Delegation of Authority. The Committee may delegate any, some or all of its
record keeping, calculation, payment and other ministerial or administrative
authority and responsibility from time to time to and among one or more
individuals, who may be members of the Committee or employees of the Company or
its Subsidiaries or Affiliates, but all actions taken pursuant to delegated
authority and responsibility shall be subject to such review, change and
approval by the Committee as the Committee considers appropriate.

 

3.2Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
matters as the

5

 

--------------------------------------------------------------------------------

 

Committee may deem necessary or desirable and as are consistent with the terms
of the Plan, including, without limitation, the following: (a) the persons who
shall be selected as Participants and (b) the nature and extent of the incentive
awards granted to each Participant.

 

3.3 Indemnification. A member of the Committee or any other individual or group
to whom authority is delegated shall not be personally liable for any act or
omission in connection with the performance of powers or duties or the exercise
of discretion or judgment in the administration and implementation of the Plan.
The Company shall hold harmless and indemnify each member of the Committee, and
any other individual or group exercising delegated authority or responsibility
with respect to the Plan, from any and all liabilities, costs and expenses
arising from any act or omission related to the performance of duties or the
exercise of discretion and judgment with respect to the Plan. This Section 3.3
shall not be construed as limiting the Company’s or any Subsidiary’s ability to
terminate or otherwise alter the terms and conditions of the employment of an
individual or group exercising delegated authority or responsibility with
respect to the Plan, or to discipline any such person. Each such individual
shall be justified in relying on information furnished in connection with the
Plan’s administration by any appropriate person or persons.

 

SECTION 4

Eligibility

 

4.1 Participation. For each Performance Period, the Committee shall designate
the senior executive officers of the Company or any Subsidiary who shall be
Participants for that Performance Period. Senior executive officers designated
as Participants after the first 90 days of any Performance Period shall not be
eligible for any Incentive Bonus paid with respect to such Performance Period
under this Plan. Participants shall be notified in writing and provided a
written summary of the Plan.

 

4.2 No Continuing Participation. Designation as a Participant for a Performance
Period will not continue in effect for any subsequent Performance Period unless
and until the Committee designates the individual as a Participant in the
subsequent Performance Period. The Committee may terminate participation by any
Participant at any time with or without cause.

 

SECTION 5

ESTABLISHMENT OF GOALS AND CRITERIA

 

5.1Selection of Criteria. The Committee shall preestablish performance goals for
each Participant in the manner and within the time limits specified in this
Section 5. For each Participant for each Performance Period, the Committee shall
specify:

(a) Performance Period. A Performance Period, expressed as a number of Fiscal
Years or other unit of time. Any Performance Period may overlap with one or more
other Performance Periods.

(b) Target Bonus. A Target Bonus, expressed as a percentage of the Participant’s
Annual Base Salary or a specified dollar amount;



6

 

--------------------------------------------------------------------------------

 

(c) Incentive Bonus. The Incentive Bonus levels, expressed as a percentage of
the Target Bonus, that shall be paid to the Participant at specified levels of
achievement by one or more of the Company or a Business Unit, of the performance
goals established by the Committee pursuant to this Section 5;

(d) Performance Measurement. The applicable measurement of Performance under
Section 5.2; and

(e) Conditions on Incentive Bonus. Any specific conditions under which an
Incentive Bonus specified under subsection (b) above may be reduced or forfeited
(but not increased).

 

The Incentive Bonus levels specified under subsection (c) above may be expressed
either as (i) a matrix of percentages of the Target Bonus that will be paid at
specified levels of the Performance or (ii) a mathematical formula that
determines the percentage of the Target Bonus that will be paid at varying
levels of Performance. If the Incentive Bonus levels are expressed a matrix of
percentages and the actual Performance achieved exceeds the threshold level and
falls between specified levels, then the Compensation Committee may determine by
interpolation the percentage of the Target Bonus that will be paid.

 

5.2Measurement of Performance. Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the measurements of
Performance set forth in this Section 5.2, the performance goals established by
the Committee pursuant to this Section 5 shall be determined by reference to one
or more of the following measurements of Performance:

 

(a)

Net earnings;

(b)

Earnings before or after taxes, interest, depreciation, and/or amortization
(“EBIDTA”) or adjusted EBITDA;

(c)

Earnings per share, reflecting dilution of the Common Stock as the Committee
deems appropriate and, if the Committee so determines, net of or including
dividends;

(d)

Net sales;

(e)

Net sales growth;

(f)

Return measures (including, but not limited to, return on assets, capital,
equity, or sales);

(g)

Cash flow (including, but not limited to, operating cash flow and free cash
flow);

(h)

Cash flow return on capital;

(i)

Gross or operating margins;

(j)

Productivity ratios;

(k)

Share price (including, but not limited to, growth measures and total
shareholder return);  

(l)

Expense or cost levels, including cost reductions or savings relating to
post-merger integration;  

(m)

Margins;



7

 

--------------------------------------------------------------------------------

 

(n)

Operating efficiency;

(o)

Customer satisfaction, satisfaction based on specified objective goals or a
Company-sponsored customer survey;

(p)

Working capital targets;

(q)

Economic value added measurements;

(r)

Market share or market penetration with respect to specific designated products
or product groups and/or specific geographic areas;

(s)

Aggregate product price and other product measures;

(t)

Reduction of losses, loss ratios or expense ratios;

(u)

Reduction in fixed costs;

(v)

Inventory turnover;

(w)

Debt reduction;

(x)

Associate turnover;

(y)

Specified objective social goals;

(z)

Safety record.

 

These measurements of Performance may be used to measure Performance of one or
more of the Company, any Business Unit, or any combination of the foregoing,
compared to pre-determined levels, as the Committee may deem appropriate, or
compared to the performance of a pre-established peer group, or published or
special index that the Committee, in its sole discretion, deems appropriate; or
the Committee may select the measurement of Performance set forth in subsection
5.2(k) above (with respect to the Company) as compared to various stock market
indices. The Committee also has the authority to provide for accelerated vesting
of any Incentive Bonus based on the achievement of performance goals pursuant to
the measurements of Performance specified in this Section 5.

 

5.3Incentive Bonus Conditioned on Performance. Except as explicitly provided in
Sections 6.4, payment of an Incentive Bonus to a Participant for a Performance
Period under this Plan shall be entirely contingent upon achievement of the
performance goals established by the Committee pursuant to this Section 5, the
satisfaction of which is substantially uncertain when established by the
Committee for the Performance Period. The Committee may provide, when
establishing the performance goals pursuant to this Section 5, that any
evaluation of performance may include or exclude any of the following events or
their effects that occurs during the relevant Performance Period: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Standards Codification 225-20
Presentation – Income Statement – Extraordinary and Unusual Items and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable fiscal year(s), (f) acquisitions, divestitures or accounting changes,
(g) foreign exchange gains and losses, and (h) other special charges or
extraordinary items. To the extent such inclusions or exclusions affect the
Incentive Bonus of a Participant,

8

 

--------------------------------------------------------------------------------

 

they shall be prescribed in a form that meets the requirements of Section 162(m)
of the Code for deductibility.

 

5.4 Time of Determination by Committee. All determinations to be made by the
Committee for a Performance Period pursuant to this Section 5 shall be made in
writing by the Committee during the first 90 days of the Performance Period.

 

5.5 Objective Standards. An Incentive Bonus shall be based solely upon objective
criteria, consistent with this Section 5, from which an independent third party
with knowledge of the facts could determine whether the performance goal or
range of goals is met and from that determination could calculate the Incentive
Bonus to be paid. Although the Committee has authority to exercise reasonable
discretion to interpret this Plan and the performance goals it shall specify
pursuant to this Section 5 of the Plan, it may not amend or waive such
performance goals after the 90th day of the Performance Period. The Committee
shall have no authority or discretion to increase any Incentive Bonus or to
construct, modify or apply the measurement of Performance in a manner that will
directly or indirectly increase the Incentive Bonus for any Participant for any
Performance Period above the amount determined by the applicable objective
criteria established within the first 90 days of the Performance Period.

 

5.6Committee Discretion. In the event that applicable tax laws change to permit
Committee discretion to alter the governing measurements of Performance set
forth in this Section 5 of the Plan without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval. In addition, in the event that the
Committee determines that it is advisable to grant Incentive Bonuses that shall
not qualify as performance-based compensation, the Committee may make such
grants without satisfying the requirements of Section 162(m) of the Code and may
base vesting on measurements of Performance other than those set forth in this
Section 5 of the Plan.

 

SECTION 6

Determination and Payment of Incentive Bonuses

 

6.1Committee Certification. The Incentive Bonus for each eligible Participant
for a Performance Period shall be determined on the basis of the Target Bonus
and Performance for the Performance Period. The Committee shall determine and,
except as explicitly provided in Sections 6.4, shall certify in writing prior to
payment of the Incentive Bonus that the Company Performance for the Performance
Period satisfied the performance goals established by the Committee for the
Performance Period. Approved minutes of the Committee shall constitute
sufficient written certification for this purpose.

 

6.2Maximum Incentive Bonus. The Incentive Bonus for any Participant shall not,
in any event, exceed an amount equal to the number of full or partial Fiscal
Years in the Performance Period multiplied by $5,000,000.

 

6.3Payment to Participant or Beneficiary; Form of Payment. The Incentive Bonus
of each Participant shall be paid to the Participant, or the Beneficiary of any
deceased Participant, by the Company as soon as feasible following final
determination and certification

9

 

--------------------------------------------------------------------------------

 

by the Committee of the amount payable and that the applicable performance goals
have been satisfied and vesting by the Participant in the Incentive Bonus;
provided, however, such Incentive Bonus shall be paid no later than the 15th day
of the third month following the later of the end of the Performance Period for
which the performance goals for the Incentive Bonus have been met and the date
the Participant vests in the Incentive Bonus award. Unless otherwise elected as
set forth below, each Participant will receive his or her Incentive Bonus in
cash. Any Participant may elect to receive a portion of his or her Incentive
Bonus to be paid in cash under this Plan in the form of Common Stock under the
Company’s 2001 Stock Bonus Plan (or any successor to that plan) or any other
incentive award plan that the Company may adopt, provided that the Participant
is a participant under the other plan with the right to elect to receive shares
of Common Stock under the plan.

 

6.4Eligibility for Payment. The Incentive Bonus otherwise payable to a
Participant for a Performance Period shall be adjusted as follows:

 

(a)Death, Total Disability, or Change in Control. If a Participant terminates
employment because of death, Total Disability or Change in Control, or upon a
Change in Control that does not result in the termination of a Participant’s
employment, before the end of any Performance Period or before vesting in the
applicable Incentive Bonus award, an award shall vest and be paid to the
Participant or the Participant’s Beneficiary if and to the extent provided by
the Committee in the grant of the Incentive Bonus award. Notwithstanding the
previous sentence, the Committee shall only grant awards payable upon death,
Total Disability, or Change in Control in a timely manner so as to be exempt
from Section 409A as provided in Section 8.8. Specifically, the award shall be
paid no later than the 15th day of the third month following the date on which
the Participant’s rights under this subsection vest due to the Participant’s
death, Total Disability, or Change in Control or, if already vested, the 15th
day of the third month following the date of death, Total Disability, or Change
in Control. Notwithstanding the foregoing, the Committee shall have discretion
to reduce or eliminate any Incentive Bonus otherwise payable pursuant to this
Section 6.4(a).

 

(b)Retirement. If a Participant terminates employment because of Retirement
before the end of any Performance Period or before vesting in the applicable
Incentive Bonus award, an award shall vest and be paid to the Participant or the
Participant’s Beneficiary if and to the extent provided by the Committee in the
grant of the Incentive Bonus award; provided, however, that the Committee shall
have no authority or discretion to waive satisfaction of the Performance
requirements or increase any Incentive Bonus. Notwithstanding the previous
sentence, the Committee shall only grant awards payable upon Retirement in a
timely manner so as to be exempt from Section 409A as provided in Section 8.8.
Specifically, the award shall be paid to the Participant or the Participant’s
Beneficiary in accordance with Section 6.3, including, but not limited to, being
paid no later than the 15th day of the third month following the later of the
end of the Performance Period for which the performance goals for the Incentive
Bonus have been met and the date the Participant vests in the Incentive Bonus
award. Notwithstanding the foregoing, the Committee shall have discretion to
reduce or eliminate any Incentive Bonus otherwise payable pursuant to this
Section 6.4(b).



10

 

--------------------------------------------------------------------------------

 

 

(c)Other Termination. If an employee ceases to be a Participant because of the
Participant’s termination of employment for any reason other than described in
Section 6.4(a) or (b) during any Performance Period or before vesting in the
applicable Incentive Bonus award, or prior to actual receipt of an award to the
extent that the Committee has required service through the payment date for such
award, the Participant will not be entitled to any award for such Performance
Period.

 

(d) Change in Employment Status. If a Participant has a change in employment
such that he or she is no longer employed in an eligible position or capacity as
of the end of a Performance Period or before vesting in the applicable Incentive
Award, then the Participant shall not be entitled to the payment of any
Incentive Bonus for such Performance Period.

 

SECTION 7

Termination and Amendment

 

The Board or Committee may terminate the Plan at any time, or may from time to
time amend the Plan as it deems appropriate and in the best interests of the
Company. No termination or amendment may impair the validity of, or the
obligation of the Company to pay, any Incentive Bonus awarded for any
Performance Period prior to the Performance Period in which the termination or
amendment is adopted or, if later, is effective. No amendment adopted after the
first 90 days of a Performance Period may directly or indirectly increase any
Incentive Bonus for that Performance Period. Except as otherwise provided in
this Plan and the applicable objective criteria established pursuant to this
Plan for determining the amount of any Incentive Bonus for a Performance Period,
no Incentive Bonuses shall be payable for the Performance Period in which the
Plan is terminated, or, if later, in which the termination is effective.

 

SECTION 8

General Provisions

 

8.1Benefits Not Guaranteed; No Rights to Award. Neither the establishment and
maintenance of the Plan nor participation in the Plan shall provide any
guarantee or other assurance that Incentive Bonuses will be payable under the
Plan. No Participant or other person shall have any claim to be granted any
award or benefit under the Plan and there is no obligation of uniformity of
treatment of Participants under the Plan.

 

8.2No Right to Participate. Nothing in this Plan shall be deemed or interpreted
to provide a Participant or any non-participating employee with any contractual
right to participate in or receive benefits under the Plan. No designation of a
person as a Participant for any Performance Period shall create a right to any
Incentive Bonus under the Plan for any other Performance Period.

 

8.3No Employment Right. Participation in this Plan shall not be construed as
constituting a commitment, guarantee, agreement, or understanding of any kind
that the Company or any Subsidiary will continue to employ any individual and
this Plan shall not be

11

 

--------------------------------------------------------------------------------

 

construed or applied as any type of employment contract or obligation. Nothing
herein shall abridge or diminish the rights of the Company or any Subsidiary to
determine the terms and conditions of employment of any Participant or other
person or to terminate the employment of any Participant or other person with or
without cause at any time.

 

8.4No Assignment or Transfer. Neither a Participant nor any Beneficiary or other
representative of a Participant shall have any right to assign, transfer,
attach, or pledge any bonus amount or credit, potential payment, or right to
future payments of any bonus amount or credit, or any other benefit provided
under this Plan. Payment of any amount due or to become due under this Plan
shall not be subject to the claims of creditors of the Participant or to
execution by attachment or garnishment or any other legal or equitable
proceeding or process.

 

8.5 Withholding and Payroll Taxes. The Company shall deduct from any payment
made under this Plan all amounts required by federal, state and local tax laws
to be withheld and shall subject any payments made under the Plan to all
applicable payroll taxes and assessments.

 

8.6Incompetent Payee. If the Committee determines that a person entitled to a
payment hereunder is incompetent, it may cause benefits to be paid to another
person for the use or benefit of the Participant or the Participant’s
Beneficiary at the time or times otherwise payable hereunder, in total discharge
of the Plan’s obligations to the Participant or Beneficiary.

 

8.7Governing Law. The validity, construction and effect of the Plan shall be
determined in accordance with the laws of the State of Michigan and applicable
federal law.

 

8.8Construction. The singular includes the plural and the plural includes the
singular. Capitalized terms, except those at the beginning of a sentence or part
of a heading, have the meaning defined in the Plan. The Plan is intended to be
exempt from Section 409A of the Code by providing for short-term deferrals as
described in Treasury Regulations § 1.409A-1(b)(4) and shall be interpreted and
administered to achieve that purpose.

 

8.9Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

8.10No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases. However, no payment
under any other plan or arrangement shall be contingent upon failure to attain
the Performance necessary for payment of an Incentive Bonus under this Plan.

 

8.11   Clawback and Recoupment. Any Incentive Bonus awarded under the Plan shall
be subject to the Company's “clawback” policy for the recovery and recoupment of
incentive compensation, as it may be amended from time to time.



12

 

--------------------------------------------------------------------------------

 

 

SECTION 9

Duration of the Plan

 

Subject to earlier termination by the Board or Committee, this Plan shall
terminate without action by the Board or Committee as of the date of the first
meeting of shareholders held in 2020, unless reapproved by the shareholders at
such meeting or earlier. If reapproval occurs, the Plan will terminate as of the
date of the first meeting of shareholders in the fifth year following reapproval
or any subsequent reapproval. If the Plan terminates under this provision due to
lack of reapproval by the shareholders, no Incentive Bonuses shall be paid under
the Plan for any Performance Period ending on or after the date of the first
meeting of shareholders held in 2020.

 

 

13

 